Title: From Thomas Jefferson to James Monroe, 12 July 1785
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris July 12. 1785.

I wrote you fully on the 5th. and gave also to young Mr. Franklin a letter of introduction to you dated the 4th. Besides these I have addressed this day a letter to our delegation in Congress on the subject of Mr. Houdon. That will apprise you fully of his merit and objects. I have now only to add in a particular letter to yourself my prayers to give him personally all those aids and counsels of which a stranger stands in need, and especially a stranger who cannot speak a word of English. He is an excellent character, eminent in his art which is one of the most respectable in Europe. If you can make him acquainted with members of Congress who will be disposed to gratify his desire of making the General’s equestrian statue, you will have the merit of aiding to put that matter into the best hands into which it can possibly be put. I am with much esteem Dr. Sir Your affectionate friend & servt.,

Th: Jefferson

